The petition of relator in the above entitled and numbered cause having been duly considered:
It is ordered that all proceedings in this cause be stayed and suspended and that this case be fixed for oral argument before this Court on Tuesday, October 10, 1972 at 11:00 A.M.
It is further ordered that the Honorable Elmo E. Lear, Judge of the Nineteenth Judicial District Court, Parish of East Baton Rouge, transmit the record of this case, in duplicate, or a certified copy of this record in duplicate, to this Court by or before October 10, 1972.
It is further ordered that briefs be filed by counsel for the State and relator in accordance with Amended Rule IX of the Rules of this Court.